—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Thomas, J.), rendered November 21, 1994, convicting him of robbery in the first degree, robbery in the second degree, and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not preserve for appellate review his contention that the People failed to prove his identity as the perpetrator by legally sufficient evidence, as he did not raise this issue on his motion for a trial order of dismissal (see, CPL 470.05 [2]; People v Gordon, 246 AD2d 555; People v White, 192 AD2d 736). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Friedmann, Florio and McGinity, JJ., concur.